Citation Nr: 0913418	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-39 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral tinnitus.

3.	Entitlement to service connection for right plantar 
fasciitis.

4.	Entitlement to service connection for right patellofemoral 
syndrome (right knee condition).

5.	Entitlement to service connection for left patellofemoral 
syndrome (left knee condition).

6.	Entitlement to service connection for degenerative disc 
disease (low back disability).

7.	Entitlement to service connection for right hip pain.

8.	Entitlement to service connection for left hip pain.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the Veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the Veteran; and finally the 
Veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).  In the present 
case, the Board notes that the additional claims of service 
connection for diabetes mellitus, type II; bilateral lower 
extremities peripheral neuropathy; bilateral upper 
extremities peripheral neuropathy; bilateral eye condition; 
bladder problems; and mood swings, insomnia, short term 
memory loss are not before it at this time as the Veteran has 
not filed a substantive appeal with regard to those claims 
and the time limit for filing has expired.  See 38 C.F.R. 
§§ 20.202, 20.302.

The issues of entitlement to service connection for tinnitus, 
right knee condition, left knee condition, low back 
disability, right hip pain, and left hip pain, are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The medical evidence of record does not show that the 
Veteran has bilateral hearing loss.

2.	The medical evidence of record does not show that the 
Veteran has right plantar fasciitis.


CONCLUSION OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.385 (2008).

2.	Right plantar fasciitis was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110,  (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a July 2004 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate her 
claims and also informed her of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in a March 2006 
letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, private medical records, and 
statements of the Veteran and her representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of her appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Bilateral Hearing Loss Claim

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

At the time of her May 1973 separation examination, the 
Veteran showed some degree of hearing loss in the right ear 
at the 500 hertz frequency, but otherwise had normal hearing.  
The findings are insufficient to establish a disability under 
38 C.F.R. § 3.385.  The claims folder does not contain any 
other audiological records from within the relevant 
presumptive period, so the presumption does not apply.

While the November 2004 private audiological examination 
shows some degree of hearing loss, none of the auditory 
threshold in any of the relevant frequencies for either ear 
is 40 decibels or greater.  Likewise, in the right ear only 
the decibel level at the 3000 hertz frequency even approaches 
26.  In the left ear, the levels at the 3000 hertz and 4000 
hertz appear to be equal to or greater than 26 decibels.  In 
the December 2004 letter from the Veteran's private 
audiologist that accompanied the audiological results, the 
Veteran's speech discrimination scores were stated to be 100 
percent.  These findings are insufficient to qualify as a 
disability under 38 C.F.R. § 3.385 and the claim fails on 
this basis.

Right Plantar Fasciitis Claim

With respect to Hickson element (1), there is no evidence of 
current right plantar fasciitis.  The medical records in 
evidence predate the Veteran's claim.  The Veteran's service 
treatment records show treatment for plantar fasciitis of the 
right foot in March 1972.  Later records show that she was 
diagnosed with pes planus, for which she is currently service 
connected.  At the time of her May 1973 separation 
examination, she indicated that she had foot trouble and 
further elaborated "Foot trouble refers to pes planus."  
The Veteran has provided no other medical evidence concerning 
her right plantar fasciitis during the relevant time period.  
In February 2005, a VA medical examination found that the 
Veteran had pes planus.  That examination did not conclude 
with a diagnosis of right plantar fasciitis.  Thus, the 
preponderance of the evidence is against the finding of a 
current disability.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 223, 225 (1992) (limiting 
service connection to cases wherein the service incident has 
resulted in a disability, and holding that in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that service connection claim must be accompanied by 
evidence establishing the claimant currently has the claimed 
disability).  In the absence of confirmed diagnosis of right 
plantar fasciitis, meaning medical evidence showing the 
Veteran has the condition alleged, service connection is not 
warranted.

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claim of 
entitlement to service connection for right plantar 
fasciitis.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for right plantar fasciitis 
is denied.


REMAND

Tinnitus Claim

The Veteran's private audiologist diagnosed her with 
bilateral tinnitus.  Neither the Veteran's service treatment 
records nor her May 1973 separation examination show an in-
service onset of tinnitus.  The first documentation of her 
tinnitus is the private audiologist's letter from December 
2004, decades after the Veteran's separation from service.  
This letter does not offer a medical opinion about causation.  
The Veteran's DD-214 indicated that she served for 
approximately 13 months with a military occupational 
specialty of Clothing Sales Specialist.  In her December 2005 
VA Form 9, the Veteran indicated that she was housed near the 
flight line and was therefore exposed to acoustic trauma.  
The Veteran is competent to testify as to where she was 
housed while in the military, but a medical opinion is 
necessary to establish if and how this is related to her 
current tinnitus.

Knee, Hip and Back Claims

The Board initially notes that pain in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  However, in February 2005, a VA medical examiner 
diagnosed the Veteran with bilateral patellofemoral syndrome, 
bilateral trochanteric bursitis, and degenerative disc 
disease of the lumbar spine.  At that time, the examiner 
remarked, "I am unable to establish a casual relationship 
between the Veteran's right-sided plantar fasciitis noted 
intermittently treated through the service career spanning 15 
months, and her subsequent development of lifelong low back 
pain and bilateral knee pain."

In a July 2004 letter, Dr. R.D.C. wrote, "[The Veteran] 
suffers from left knee pain as well as hip and back pain.  
The pain is most likely military related."  To the extent 
that this letter is offered to establish a medical nexus 
between the Veteran's current knee, hip and back conditions 
and her military service, the Board notes that the letter 
refers to the Veteran's various pains, not to any diagnosed 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (holding that symptoms such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

In a July 2005 letter, Dr. R.W.R. writes, "[The Veteran's 
degenerative changes in the lumbar spine are] consistent with 
a long standing condition that could be related back to her 
initial onset of symptoms which occurred while in the 
military service."  Initially, the Board notes that the 
Veteran's service medical records do not show an initial 
onset of these symptoms.  Additionally, this opinion does not 
provide the degree of certainty required for medical nexus 
evidence because of its speculative language.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The Veteran additionally contends in her December 2005 VA 
Form 9 that her foot condition led to her knee, hip and back 
conditions.  In order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  The February 2005 VA medical examiner opined 
that these conditions were not linked to her in-service 
plantar fasciitis, however, she has since been service 
connected for a different foot condition - bilateral pes 
plantus.  The February 2005 VA medical examination did not 
address the connection, if any, between the Veteran's pes 
plantus and her knee, hip and back conditions.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
audiological examination to determine 
the nature and etiology of the 
Veteran's tinnitus.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination 
and the entire claims file should be 
reviewed in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(meaning at least 50 percent probable) that 
the Veteran's tinnitus is related to her 
military service, including the alleged 
acoustic trauma she sustained as a result of 
being housed near the flight line.  A 
complete rationale should be given for all 
opinions and conclusions.

2.	The Veteran should be afforded a VA 
examination or examinations, with the 
appropriate medical doctor or doctors 
to determine the nature and etiology of 
any knee, hip or back conditions.  The 
Veteran's claims file should be made 
available to the examiner(s) prior to 
the examination(s) and the entire 
claims file should be reviewed in 
conjunction with the examination(s).

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(meaning at least 50 percent probable) that 
any knee, hip, or back condition is related 
to her service connected pes planus.  A 
complete rationale should be given for all 
opinions and conclusions.

3.	After completion of the above development, 
the RO should readjudicate the issues on 
appeal in light of all the evidence of 
record.  If the determination is adverse to 
the Veteran, he and his representative 
should be provided written notification of 
the adverse action and the Veteran's right 
to appeal.  If an appeal is perfected on 
this issue, this case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


